Citation Nr: 0306842	
Decision Date: 04/09/03    Archive Date: 04/14/03

DOCKET NO.  96-31 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for musculoskeletal 
disability (other than bicipital tendinitis of the right 
shoulder), to include as a qualifying chronic disability due 
to service in the Persian Gulf War.  



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg


INTRODUCTION

The veteran served on active duty from June to November 1976 
and from September 1977 to May 1995.  She served in the 
Southwest Asia Theater of Operations from January 5 to 
February 26, 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied service connection for a 
musculoskeletal condition with degenerative joint disease.  
Following the veteran's move to Georgia, jurisdiction of the 
claim was assumed by the RO in Atlanta.  A rating decision 
dated in March 1998 classified the issue as service 
connection for a musculoskeletal condition (to exclude right 
bicipital tendonitis) due to an undiagnosed illness but 
denied entitlement to that benefit.  For reasons noted below, 
the issue has been recharacterized as shown on the title page 
of this remand.  

In January 2003, the veteran gave sworn testimony in a 
videoconference hearing conducted by the undersigned.  A 
transcript is of record.  

Service connection is in effect for bicipital tendonitis of 
the right shoulder.  


REMAND

When this case was before the Board in September 1999, it was 
remanded to the RO for additional development, which included 
a VA examination that was conducted in April 2000.  Denial of 
the claimed benefit was continued, and in August 2000, a 
supplemental statement of the case was issued.  The RO took 
no other action on the case until April 2002, when a VA Form 
646 was associated with the record and the appeal was re-
certified to the Board.  In July 2002, the veteran requested 
a videoconference hearing, which was conducted the following 
January.  

While the case was pending at the RO, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096.  The VCAA redefined VA's 
duty to assist, enhanced its duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002).  See also 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326) 
(2002) (regulations implementing the VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, the VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  

The VA General Counsel has held in a precedent opinion that 
this change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  See VAOPGCPREC 11-00 (all 
of the Act's provisions apply to claims filed before the 
effective date of the Act but not final as of that date).  
Precedent opinions of the General Counsel are binding on the 
Board.  38 U.S.C.A. § 7104(c) (West 2002).  See also Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991) (where the law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
appellant applies unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary did so).  The Federal Circuit has limited 
the retroactivity of the VCAA (other than the provisions of 
38 U.S.C.A. § 5107) to claims such as this one that were 
still being adjudicated within VA when the Act took effect.  
Dyment.  

As indicated above, the regulations implementing the VCAA 
were promulgated in August 2001, while the case was pending 
at the RO.  It does not appear that the RO notified the 
veteran of the change in the law effected by the VCAA and its 
implementing regulations.  On remand, however, the RO must 
ensure that all development and notification requirements of 
the VCAA are complied with.  

The veteran testified in January 2003 that she served in the 
Southwest Theater of Operations from January to February 
1991.  She said that her musculoskeletal disorder began when 
she was doing pushups for a physical training (PT) test in 
1994 at Fort Bliss, Texas.  She said that her right shoulder 
"popped" but that she had to do several more pushups and 
complete the PT test.  Although it was acknowledged that 
service connection was in effect for right shoulder 
disability, it was contended that this was the beginning of 
her musculoskeletal disability.  She essentially said that 
she was experiencing radiating pain down her arm and to her 
back and other parts of her body.  She testified that pain 
would shoot "up my neck and go down my arm[,] and my wrist 
would ache and my hand would swell up and go numb on this 
side."  She was given a wrist brace.  She further testified 
that she had back pain and that if she sat too long or walked 
for a long distance, the back pain would go down her hip and 
leg to her knee, all on the right side.  She said that she 
had recently been to a sports medicine doctor who told her 
that she should be checked for fibromyalgia.  She said that 
she had never been examined for fibromyalgia and that a VA 
doctor had indicated to her that he did not believe that she 
had fibromyalgia.  She stated that she had never had an MRI.  

The veteran further testified that she had problems with her 
musculoskeletal system (in addition to her right shoulder and 
upper arm) before she retired from service in May 1995.  She 
said that she went to sick call for problems with her ankle, 
knee, and hip.  She said that she was given Motrin and placed 
on a profile and that these problems continued following 
service.  She reiterated that her problems were just on her 
right side.  She said that she began to have back problems in 
the 1980's.  She stated that her treating doctors had not 
been able to give her a reason why she was experiencing these 
problems.  

When the Board remanded this case in September 1999, it was 
noted that a "known diagnosis" for a musculoskeletal 
disability precluded service connection for disability due to 
undiagnosed illness of Persian Gulf War veterans under the 
provisions of 38 U.S.C.A. § 1117.  The Board noted that the 
service medical records reflected treatment for 
musculoskeletal disability, to include the knees, hands and 
spine, and requested that the examiner render an opinion as 
to the relationship between any current musculoskeletal 
disability (other than of the right shoulder) and the 
symptoms noted in service.  See 38 C.F.R. § 3.303 (2002).  

A QTC examiner in April 2000 entered diagnoses of bilateral 
knee sprain, chronic lumbosacral strain, bilateral carpal 
tunnel syndrome, and old healed fracture of the 5th 
metacarpal of the left hand.  However, he did not render an 
opinion regarding the etiology of any of these diagnoses.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where 
remand orders are not complied with, the Board errs in 
failing to insure compliance).  

Moreover, the provisions of 38 U.S.C.A. § 1117 with respect 
to Persian Gulf War veterans were amended by the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, § 202, 115 Stat. 976, 988-989 (Dec. 27, 2001), to 
define what constitutes a "qualifying chronic disability" 
for purposes of entitlement to compensation under the 
statute.  The provisions of 38 U.S.C.A. § 1117(a)(1) now 
provide:  

(a)(1) The Secretary may pay 
compensation under this subchapter to a 
Persian Gulf veteran with a qualifying 
chronic disability that became manifest-

(A) during service on active 
duty in the Armed Forces in the 
Southwest Asia theater of operations 
during the Persian Gulf War; or 
(B) to a degree of 10 percent 
or more during the presumptive 
period prescribed under subsection 
(b).  

(2) For purposes of this subsection, 
the term "qualifying chronic 
disability" means a chronic disability 
resulting from any of the following (or 
any combination of any of the following):  
(A) An undiagnosed illness.  
(B) A medically unexplained 
chronic multisymptom illness (such 
as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel 
syndrome) that is defined by a 
cluster of signs or symptoms.  
(C) Any diagnosed illness that 
the Secretary determines in 
regulations prescribed under 
subsection (d) warrants a 
presumption of service-connection.  

This amendment became effective March 1, 2002.  115 Stat. 
989.  

The presumption period referred to in subsection (a)(1)(B) 
above requires that the disability must have become manifest 
to a degree of 10 percent or more not later than December 31, 
2006.  38 C.F.R. § 3.317(a)(1)(i) (2002).  

In view of the current posture of this claim and the 
comprehensive scope of the VCAA, the Board concludes that 
further development is necessary.  Accordingly, this case is 
REMANDED to the RO for the following action:  

1.  The RO should contact the veteran and 
request that she identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated her for 
musculoskeletal disability at any time 
since final separation from service in 
May 1995.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran that are not currently of 
record.  

2.  If any requested records are 
unavailable, or the search for such 
records otherwise yields negative 
results, that fact should be clearly 
documented in the veteran's claims file.  
The veteran may also submit any medical 
records in her possession, and the RO 
should give her the opportunity to do so 
prior to arranging for her to undergo VA 
examination.  

3.  After associating with the claims 
file all available records and statements 
received pursuant to the development 
requested above, the veteran should be 
afforded a VA examination by a physician 
with appropriate expertise to determine 
the nature and extent of any current 
musculoskeletal disability (other than 
bicipital tendinitis of the right 
shoulder).  All indicated studies should 
be performed, and all manifestations of 
current disability should be described in 
detail.  The examiner is requested to 
review the claims file and provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability) 
that any current musculoskeletal 
disability (other than the service-
connected bicipital tendinitis of the 
right shoulder) is attributable to the 
complaints and findings noted in service 
or constitutes a qualifying chronic 
disability attributable to the veteran's 
service in the Persian Gulf War in 1991.  

4.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are satisfied.  

5.  Following completion to the extent 
possible of the requested development and 
any further indicated development, the RO 
should readjudicate the claim for service 
connection for musculoskeletal 
disability, to include as a qualifying 
chronic disability due to service in the 
Persian Gulf War.  If the benefit sought 
on appeal is not granted to the 
satisfaction of the veteran, a 
supplemental statement of the case should 
be issued and the veteran and her 
representative provided with an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to the final 
outcome warranted.  No action is required of the veteran 
until she is otherwise notified, but she has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  



